COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ABIR WOLF,                                    §               No. 08-19-00147-CV

                            Appellant,          §                 Appeal from the

  v.                                            §                448th District Court

  SALVADOR C. RAMIREZ,                          §             of El Paso County, Texas

                             Appellee.          §               (TC# 2018DCV1155)

                                               §
                                         ORDER
       Pending before the Court is Appellee’s motion to dismiss Appellant’s request for the trial
court to make findings of fact and conclusions of law. This is an appeal from a summary judgment
granted in favor of Appellee. It is well established that findings of fact and conclusions of law
have no place in a summary judgment proceeding. Linwood v. NCNB Texas, 885 S.W.2d 102, 103
(Tex. 1994). If summary judgment is proper, there are no facts to find, and the legal conclusions
have already been stated in the motion and response. IKB Industries v. Pro-Line Corporation, 938
S.W.2d 440, 441 (Tex. 1997). Consequently, the trial court should not make, and an appellate
court cannot consider, findings of fact in connection with a summary judgment. IKB Industries,
938 S.W.2d at 441. Even though the trial court should not make findings and we cannot consider
them in deciding whether the trial court properly granted summary judgment, we are not authorized
to “dismiss” Appellant’s request for findings and conclusions. Accordingly, Appellee’s motion is
DENIED.

       IT IS SO ORDERED this 1st day of August, 2019.


                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.